        Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                              DUBLIN DIVISION

RUSSELL JOHNSON,             )
                             )
    Plaintiff,               )
                             )
v.                           )
                               Case No.:
                             )
EL AGUILA, LLC, EL AGUILA    )
MEXICAN RESTAURANT #2, INC., )
AND PASCUAL VEGA,            )
                             )
    Defendants.              )

                                Complaint for Damages

         Plaintiff Russell Johnson (“Plaintiff”) files his Complaint for Damages against

the Defendant EL AGUILA, LLC, EL AGUILA MEXICAN RESTAURANT #2,

INC., and PASCUAL VEGA (“Defendants.”)

         Plaintiff is a disabled veteran who, along with his service dog, was denied

entry into the El Aguila Mexican Restaurant in McRae, Georgia, which was owned,

operated, and otherwise controlled by the Defendants.

                                      Jurisdiction

         1.     Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to

28 U.S.C. § 1367 for pendent state law claims.




Page 1 of 13
02572-Johnson
        Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 2 of 13



         2.     This Court has subject matter jurisdiction of claims arising under Title

III of the Americans with Disabilities Act 42 U.S.C. § 12182 which invokes federal

question jurisdiction pursuant to 28 U.S.C. § 1331.

         3.     This Court also has supplemental jurisdiction with regard to Plaintiff’s

pendent state law claims and under the doctrine of supplemental jurisdiction as set

forth in 28 U.S.C. § 1367.

         4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and

(2).

         5.     Venue is proper in this Court because the acts and transactions occurred

in this District, Plaintiff resides in this District, and all Defendants reside in this

District.

                                          Parties

         6.     Plaintiff is a natural person residing in Telfair County, Georgia.

         7.     Plaintiff suffers from physical and mental disabilities.

         8.     The United States federal government has determined Plaintiff is a

disabled individual.

         9.     Plaintiff is a disabled veteran who requires the use of a service dog.

         10.    The Veteran’s Administration assists Plaintiff with some of the costs of

maintain his service dog.




Page 2 of 13
02572-Johnson
        Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 3 of 13



         11.    At all times relevant hereto, Plaintiff has had a service dog named

“Bucky.”

         12.    Bucky was trained and placed with Plaintiff by America’s VetDogs.

         13.    At all times relevant hereto, Bucky appeared as he does below:




         14.    Defendants all own, operate, manage, or otherwise control a Mexican

restaurant in McRae, Georgia.

         15.    With respect to the allegations contained herein, Defendants are all joint

tort-feasors.


Page 3 of 13
02572-Johnson
        Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 4 of 13



         16.    Summons and Complaint may be served on Defendant El Aguila, LLC

by service on its registered agent for service of process, Pascual Vega, at 174 East

Oak Street, McRae, Georgia 31055 or wherever they may be found.

         17.    Summons and Complaint may be served on Defendant El Aguila

Mexican Restaurant #2, Inc. by service on its registered agent for service of process,

Charles Weatherly, at 7370 Hodgson Memorial Drive E-8, Savannah, Georgia

31406, or wherever they may be found.

         18.    Summons and Complaint may be served on Defendant Pascual Vega at

174 East Oak Street, McRae, Georgia 31055 or wherever he may be found.

                             Facts Common to All Counts

         19.    On June 6, 2018, Plaintiff and his spouse attempted to enter the El

Aguila Mexican Restaurant owned, operated, managed, and controlled by

Defendants in McRae, Georgia.

         20.    Plaintiff suffers from a disability as defined in the ADA as amended

and 28 CFR § 36.104.

         21.    Because of Plaintiff’s physical and mental disabilities, he attempted to

enter the El Aguila Mexican Restaurant with Bucky.

         22.    Bucky was clearly identified as a service dog by his harness and both

Plaintiff and his spouse informed the El Aguila Mexican Restaurant staff that Bucky

was a service dog.


Page 4 of 13
02572-Johnson
        Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 5 of 13



         23.    The El Aguila Mexican Restaurant staff refused to allow Plaintiff and

Bucky to enter the restaurant.

         24.    The El Aguila Mexican Restaurant refused to make a reasonable

accommodation for Plaintiff’s disabilities.

         25.    Plaintiff and his spouse attempted to explain to the El Aguila Mexican

Restaurant staff their legal obligation to permit Plaintiff and Bucky to enter the

restaurant and for the restaurant to make reasonable accommodations to no avail.

         26.    Instead of permitting entry and making a reasonable accommodation,

the El Aguila Mexican Restaurant staff laughed at and insulted Plaintiff.

         27.    The El Aguila Mexican Restaurant staff eventually offered to allow

Plaintiff’s spouse to order from the “to-go” menu, but continued to refuse to serve

Plaintiff and Bucky.

         28.    There was no legal, factual, or other basis to deny Plaintiff entry into

the El Aguila Mexican Restaurant.

         29.    All of the staff of the El Aguila Mexican Restaurant (as alleged herein)

are agents and/or employees of the Defendants.

         30.    Defendants are responsible for the actions of all of their agents and/or

employees.

         31.    At all times relevant herein, the staff of the El Aguila Mexican

Restaurant were working at the direction of and the benefit of the Defendants.


Page 5 of 13
02572-Johnson
        Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 6 of 13



         32.    Defendants are vicariously liable for the actions of the staff of the El

Aguila Mexican Resaurant.

         33.    Defendants are responsible for the hiring, training, and retention of all

the employees working at the El Aguila Mexican Restaurant on June 6, 2018.

         34.    The El Aguila Mexican Restaurant owned, managed, and controlled by

the Defendants is a public accommodation.

         35.    Plaintiff had recently moved to Telfair County when he attempted to

enter the El Aguila Mexican Restaurant.

         36.    Plaintiff was embarrassed, frustrated, subjected to ridicule, and

otherwise emotionally harmed by the denial of entry and reasonable accommodation

alleged herein.

         37.    Plaintiff experienced a worsening of his conditions because of the

denial of entry and reasonable accommodation alleged herein.

         38.    Plaintiff has and will continue to suffer stress, anxiety, and other

emotional distress because of the actions of the Defendants and their agents or

employees.




Page 6 of 13
02572-Johnson
        Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 7 of 13



                                    Causes of Action

      Count I – Violations of Title III of the Americans with Disabilities Act

                                    42 U.S.C. § 12182

         39.    Plaintiff incorporates by reference all of the above paragraphs as though

fully stated herein.

         40.    Defendants’ restaurant is a public accommodation as defined by 42

U.S.C. § 12182.

         41.    Defendants have failed to make reasonable modifications in its policies

or procedures and has failed to make reasonable accommodations for disabled

persons such as Plaintiff, which prevents an equal enjoyment of the goods, services,

facilities, or privileges provided to Defendants’ non-disabled customers.

         42.    Defendants’ failure to make reasonable modifications in policies or to

make reasonable accommodations constitutes discrimination and is prohibited by

the ADA as amended.

         43.    Defendants could have made a reasonable accommodation under the

circumstances by simply permitting Plaintiff and Bucky to enter the restaurant and

not insult, ridicule, and deny him entry.

         44.    The requested accommodation is required by 28 CFR § 36.302(c).




Page 7 of 13
02572-Johnson
        Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 8 of 13



         45.       Defendants were not in compliance with the ADA as amended at all

times relevant herein. Defendants’ non-compliance is the direct and proximate cause

of Plaintiff’s injuries.

         46.       Plaintiff is entitled to relief pursuant to the ADA as amended including

injunctive relief and his attorneys’ fees.

                Count II – Failure to Accommodate Pursuant to Georgia Law

                                     O.C.G.A. § 30-4-2(a)

         47.       Plaintiff incorporates by reference all of the above paragraphs as though

fully stated herein.

         48.       Defendants’ restaurant is a public accommodation as defined by

O.C.G.A. § 30-4-2.

         49.       Defendants’ were required to permit Plaintiff and Bucky access to their

restaurant at all times relevant herein.

         50.       Defendants’ refusal to permit Plaintiff and Bucky entry is in violation

of O.C.G.A. § 30-4-2.

         51.       There was no basis in law or in fact for Defendants’ to deny Plaintiff

and Bucky entry into their restaurant.

         52.       Defendants’ violations of O.C.G.A. § 30-4-2 are actionable under

O.C.G.A. § 51-1-6.




Page 8 of 13
02572-Johnson
        Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 9 of 13



         53.    Defendants’ violations of O.C.G.A. § 30-4-2 were the direct and

proximate cause of Plaintiff’s injuries.

         54.    Plaintiff is entitled to damages for Defendants’ non-compliance with

O.C.G.A. § 30-4-2.

                                 Count III – Negligence

         55.    Plaintiff incorporates by reference all of the above paragraphs as though

fully stated herein.

         56.    Defendants owed a duty to Plaintiff at all times relevant herein. More

particularly, Defendants had a legal duty to provide reasonable accommodations

Plaintiff.

         57.    Defendants breached said duty by refusing Plaintiff and Bucky entrance

into their restaurant.

         58.    Plaintiff suffered damages as a result of Defendants’ refusal to

accommodate Plaintiff.

         59.    Defendants’ breach was the direct and proximate cause of Plaintiff’s

injuries.

                             Count IV - Negligence Per Se

         60.    Plaintiff incorporates by reference all of the above paragraphs as though

fully stated herein.




Page 9 of 13
02572-Johnson
       Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 10 of 13



         61.    Defendants had a legal duty as set forth in the ADA as amended and

O.C.G.A. § 30-4-2 to Plaintiff.

         62.    Defendants breached this duty by failing to make a reasonable

accommodation.

         63.    Defendants were thus negligent per se.

         64.    Plaintiff suffered damages as a result of Defendants’ refusal to

accommodate Plaintiff.

         65.    Defendants’ breach was the direct and proximate cause of Plaintiff’s

injuries.

                Count V - Intentional Infliction of Emotional Distress

         66.    Plaintiff incorporates by reference all of the above paragraphs as though

fully stated herein.

         67.    Defendants’ refusal to follow well established federal and state law and

provide Plaintiff an accommodation was intentional or reckless.

         68.    Defendants’ refusal to follow well established federal and state law and

provide Plaintiff an accommodation was extreme and outrageous.

         69.    Defendants’ conduct caused Plaintiff emotional distress.

         70.    Plaintiff’s emotional distress was severe.




Page 10 of 13
02572-Johnson
       Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 11 of 13



         71.    Defendants’ refusal to provide an accommodation and the manner in

which Defendants’ agents or employees treated Plaintiff was the direct and

proximate cause of Plaintiff’s emotional distress and injuries.

                             Count VI – Vicarious Liability

         72.    Plaintiff incorporates herein by reference all of the above paragraphs as

though fully stated herein.

         73.    At all times relevant herein the staff of El Aguila Mexican Restaurant

were acting within the scope of their employment with the Defendants named herein.

Pursuant to O.C.G.A. § 51-2-2 and principles of respondeat superior and agency,

Defendants are liable for the actions of their agents and employees as alleged herein.

                                  Count VII - Punitive

         74.    Plaintiff incorporates herein by reference all of the above paragraphs as

though fully stated herein.

         75.    The wrongful acts and omissions of each of the Defendants including

their officers, agents, employees, representatives, and attorneys, showed willful

misconduct, malice, fraud, wantonness, oppression and that entire want of care,

which raises the presumption of conscious indifference to consequences and the

rights and property of others.




Page 11 of 13
02572-Johnson
       Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 12 of 13



         76.    In addition, the wrongful acts and omissions of each of the Defendants,

including their officers, agents, employees, and representatives were committed with

specific intent to cause harm to Plaintiff, and succeeded in so doing.

         77.    By reason of the foregoing, punitive damages should be imposed

against the Defendants in an amount sufficient to punish, penalize and deter

repetition of such wrongful conduct.

                               Demand for a Jury Trial

         78.    Trial by jury is hereby demanded.




Page 12 of 13
02572-Johnson
       Case 3:19-cv-00018-DHB-BKE Document 1 Filed 02/15/19 Page 13 of 13



         WHEREFORE, Plaintiff prays for the following:

         a) Injunctive relief pursuant to 42 U.S.C. § 12188(2) requiring Defendants to

                comply with federal law and provided disabled persons reasonable

                accommodations;

         b) Actual, exemplary, and punitive damages in an amount to be determined

                by a jury;

         c) Attorney’s fees pursuant to 42 U.S. Code § 2000a-3(b);

         d) Pre- and post-judgment interest, if applicable; and,

         e) Such other and further relief as the Court may deem just, necessary or

                appropriate.

         Submitted February 15, 2019.

                                                DANIELS LAW LLC


                                                /s/Ronald Edward Daniels
                                                RONALD EDWARD DANIELS
                                                Georgia Bar No.: 540854
                                                Counsel for Plaintiff
P.O. BOX 1834
Perry, GA 31069
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com




Page 13 of 13
02572-Johnson
